Title: To Thomas Jefferson from Anonymous, 31 December 1806
From: Anonymous
To: Jefferson, Thomas


                        
                            
                        
                        Abstract of Monies expended on account of the President’s House 
                  from 1st. January to the 31st. December 1806 inclusive
                  
                     
                        
                           
                               To whom paid & for what purpose
                           N. of Check
                           Dolls.
                            Cts
                        
                        
                           Shaw & Birth
                           Stone Cutters work & drayage
                           1
                           695
                           16
                        
                        
                           Roll Carpenters
                           
                           2
                           331
                           71
                        
                        
                           Roll Labourers & Carters
                           
                           3
                           30
                           12
                        
                        
                           Alexander Cochran
                           Hinges, Nails, Brads &c
                           4
                           12
                           41
                        
                        
                           Peter Lenox
                           freight
                           5
                           6
                           
                        
                        
                           John Hammon
                           Tinpipe, Cistern heads &c
                           6
                           19
                           23
                        
                        
                           Henry Ingle
                           Ironmongery
                           7
                           46
                           92
                        
                        
                           William Foxton
                           Plaistering
                           8
                           56
                           92
                        
                        
                           Griffith Combes
                           Boards & rails
                           9
                           60
                           01
                        
                        
                           Roll Carpenters
                           
                           10
                           225
                           20
                        
                        
                           Peter Lenox
                           Cartage
                           11
                           11
                           62
                        
                        
                           Edgar Patterson
                           Paper & Quills
                           12
                           1
                           
                        
                        
                           William Yates
                           Making & repairing pumps
                           13
                           105
                           30
                        
                        
                           James C. King
                           Planks & Scantling
                           14
                           136
                           38
                        
                        
                           roll Labourers & Carters
                           
                           15
                           34
                           31
                        
                        
                           roll Carpenters
                           
                           16
                           260
                           44
                        
                        
                           Alexander Cochrane
                           Ironmongery
                           17
                           17
                           90
                        
                        
                           John Maffitt
                           
                               ditto
                           18
                           44
                           66
                        
                        
                           Thomas Thorpe
                           Nails
                           19
                           6
                           25
                        
                        
                           Tristram Butler
                           freight
                           20
                           14
                           
                        
                        
                           William Yeaton
                           Lime
                           21
                           240
                           
                        
                        
                           Roll Carpenters
                           
                           22
                           226
                           79
                        
                        
                           Peter Lenox & Others
                           Bricklaying, Labour & Sand
                           23
                           17
                           25
                        
                        
                           Thomas G. Howard
                           hawling lime
                           24
                           10
                           
                        
                        
                           Solomon Spunaugle
                           Black Smiths-work
                           25
                           17
                           86
                        
                        
                           Samuel Mifflin
                           Sheet Iron
                           26
                           478
                           31
                        
                        
                           Timothy Caldwell
                           Bricks
                           27
                           18
                           40
                        
                        
                           Matthias Keyne
                           digging and Carting earth
                           28
                           80
                           10
                        
                        
                           William Nevitt
                           rough building Stone
                           29
                           99
                           09
                        
                        
                           James Green
                           freight
                           30
                           5
                           62
                        
                        
                           James Koontz
                           Black Smiths-work
                           31
                           1
                           
                        
                        
                           Thomas Hughes
                           Nails & Brads
                           32
                           9
                           40
                        
                        
                           Owen McGlue & Others
                           Sand, Labour & Cartage
                           33
                           65
                           42
                        
                        
                           Roll Carpenters
                           
                           34
                           183
                           32
                        
                        
                           Alexander Cochrane
                           Ironmongery
                           35
                           16
                           59
                        
                        
                           Thomas Taylor
                           Cartage
                           36
                           36
                           50
                        
                        
                           P.D. Moore & Peter Lenox
                           ditto
                           37
                           9
                           87
                        
                        
                           Roll Carpenters
                           
                           38
                           180
                           67
                        
                        
                           James C. King
                           Plank Scantling & Joists
                           39
                           131
                           24
                        
                        
                           Moore & Lenox
                           Cartage & Labour
                           40
                           22
                           75
                        
                        
                           Roll Carpenters
                           
                           41
                           178
                           
                        
                        
                           Alexander Cochrane
                           Ironmongery
                           42
                           17
                           88
                        
                        
                           Timothy Caldwell
                           Bricks
                           43
                           77
                           
                        
                        
                           Cook & Brent
                           Freestone
                           44
                           596
                           57
                        
                        
                           Roll Carpenters
                           
                           45
                           182
                           58
                        
                        
                           P.D. Moore & Peter Lenox
                           Cartage & Labour
                           46
                           50
                           50
                        
                        
                           Griffith Coombes
                           Boards, plank & Scantling
                           47
                           205
                           50
                        
                        
                           Matthias Hart
                           Black Smiths work
                           48
                           26
                           50
                        
                        
                           roll Carpenters
                           
                           49
                           172
                           02
                        
                        
                           Thomas Adams
                           (turning pump head & Bench Screens)
                           50
                           6
                           25
                        
                        
                           P.D. Moore & Peter Lenox
                           Cartage & Labour
                           51
                           52
                           87
                        
                        
                           William Foxton
                           Plaistering & White Washing
                           52
                           111
                           06
                        
                        
                           Alexander Cochrane
                           Ironmongery
                           53
                           26
                           78
                        
                        
                           Owen McGlue
                           Gravel & Sand
                           54
                           20
                           87
                        
                        
                           Timothy Caldwell
                           Bricks
                           55
                           37
                           
                        
                        
                           roll Carpenters
                           
                           56
                           185
                           49
                        
                        
                           P.D. Moore & Peter Lenox
                           Cartage & Labour
                           57
                           59
                           25
                        
                        
                           Solomon Sunaugle
                           Black Smith’s Work
                           58
                           8
                           72
                        
                        
                           William Foxton
                           Plaistering
                           59
                           28
                           
                        
                        
                           Robert Brown
                           Bricklayers Work
                           60
                           136
                           37
                        
                        
                           James C. King & Co. 
                           Plank
                           61
                           52
                           56
                        
                        
                           Griffith Coombes
                           Boards
                           62
                           
                              30
                           
                           
                              83
                           
                        
                        
                           
                           Dollars
                           
                           6,228
                           30
                        
                     
                  
                        
                            
                        
                    